Name: Commission Regulation (EEC) No 3197/85 of 14 November 1985 altering the export refunds on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 301 /42 Official Journal of the European Communities 15. 11 . 85 COMMISSION REGULATION (EEC) No 3197/85 of 14 November 1985 altering the export refunds on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, case of advance fixing for November, December 1985, January, February, March and April 1986 for colza and rape seed has been obtained only provisionally on the basis of the target price and the monthly increase last proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, there ­ fore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3039/85 to the infor ­ mation at present known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), Having regard to Council Regulation No 142/67/EEC of 21 June 1967 on export refunds on colza, rape and sunflower seeds (3), as last amended by Regulation (EEC) No 2429/72 (4), and in particular the second sentence of Article 2 (3) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (*), as last amended by Regulation (EEC) No 1297/85 (*), Article 1 In the case of colza and rape seed, the amounts of the refund referred to in Article 4 ( 1 ) of Regulation (EEC) No 651 /71 (10), fixed in the Annex to Regulation (EEC) No 3039/85 are altered as shown in the Annex hereto. Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (7), as last amended by Regulation (EEC) No 1474/84 (8), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, The amount of the refunds in the case of advance fixing for November, December 1985, January, February, March and April 1986 for colza and rape seed will, however, be confirmed or replaced as from 15 November 1985 to take into account the indicative price which is fixed for these products for the 1985/86 marketing year and the amount of the monthly increase for December 1985, January, February, March and April 1986 for colza and rape seed. Whereas the export refunds on oil seeds were fixed by Regulation (EEC) No 3039/85 (9) ; No refund is fixed for sunflower seed.Whereas, in the absence of the target price for the 1985/86 marketing year for colza and rape seed in the absence of the amount of the monthly increase for December 1985, January, February, March and April 1986 for colza and rape seed, the amount of the refunds in the Article 2(') OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 26, 31 . 1 . 1985, p. 12. (3) OJ No 125, 26. 6. 1967, p. 2461 /67. (4) OJ No L 264, 23 . 11 . 1972, p. 1 . 0 OJ No L 132, 21 . 5 . 1983, p . 33 . ( «) OJ No L 137, 27. 5. 1985, p. 1 . 0 OJ No L 167, 25. 7 . 1972, p. 9 . (8) OJ No L 143, 30. 5 . 1984, p. 4. n OT No L 290. 1 . 11 . 1985. D . 26. This Regulation shall enter into force on 15 November 1985 . (10) OJ No L 75, 30. 3 . 1971 , p. 16 . 15. 11 . 85 Official Journal of the European Communities No L 301 /43 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 November 1985. For the Commission Frans ANDRIESSEN Vice-President ANNEX to the Commission Regulation of 14 November 1985 altering the export refunds on colza and rape seed (amounts per 100 kilograms) I Currentmonth 1st month 2nd month 3rd month 4th month 5th month 1 . Gross refunds (ECU)(') 22,000 22,520 23,040 23,560 24,080 24,600 2. Final refunds (') Il \ Seeds harvested and exported from : lI  Federal Republic of Germany (DM) 54,24 55,48 56,74 58,14 59,38 61,12  Netherlands (Fl) 61,11 62,51 63,91 65,48 66,88 68,78  BLEU (Bfrs/Lfrs) 1 021,06 1 045,19 1 069,33 1 092,45 1 116,58 1 133,10  France (FF) 151,29 154,93 158,18 161,08 164,72 168,37  Denmark (Dkr) 185,13 189,51 193,88 198,26 202,63 206,47  Ireland ( £ Irl) 16,502 16,892 17,278 17,622 18,012 18,288  United Kingdom ( £) 13,585 13,907 14,228 14,550 14,872 15,018  Italy (Lit) 30 621 31 388 31 956 32 531 33 301 33 842  Greece (Dr) 1 381,00 1 434,22 1 487,44 1 540,66 1 593,88 1 647,09 (') On the basis of the Commission's last proposal concerning the indicative price and subject to confirmation by the Council s decision .